CORRECTED NOTICE OF ALLOWABILITY
This Corrected Notice of Allowability is being issued to correct for an issue regarding the Specification as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Notice of Allowability dated 2/14/2022 makes references to the after-final amendment dated 1/19/2022 which includes:
an amended claim set,
replacement drawing sheets, and
an amendment to the Specification dated (hereinafter the “Specification amendment”).
Specifically, the Notice of Allowability stated that the Specification amendment has been entered.
The Specification amendment recites page and line numbers to indicate where to make changes; specifically, which paragraphs to amend and where to insert new paragraphs by identifying paragraphs by the page/lines numbers where such paragraphs begin. However, the recited page/line numbers are inconsistent with the Specification as originally filed. Specifically, there are no paragraphs that begin at page 22, line 10; page 22, 13, page 22, line 15; and page 75, line 29. Additionally, the text of the Specification amendment, which the changes are marked relative thereto, are inconsistent with the text of the Specification at the recited page/line numbers.
In view of the aforementioned inconsistencies between Specification amendment and the Specification as originally filed, the Specification amendment as presented in unenterable on its face and therefore has not been entered and is being replaced an examiner’s amendment (see Examiner’s Amendment below); i.e., the after-final amendment dated 1/19/2022 has been entered in part as follows:
the amended claim set (entered)
the replacement drawing sheet (entered)
the Specification amendment (not entered; replaced by an examiner’s amendment).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Martin Moynihan (Reg. No. 40,338) on 2/17/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:
Amend the paragraph beginning at page 21, line 22, as follows:
FIGs. 22A-22D illustrate exemplary (but non-limiting) ways to vary the resolution of collimators according to some embodiments of the invention using adjusted shutters; [[and]]
Amend the paragraph beginning at page 21, line 24, as follows:
FIGs. 23A-23C illustrate representative (qualitative) performance of collimator constructions and configurations according to some embodiments of the invention[[.]]; and
Insert the following paragraph as a new paragraph at page 21, line 26:
FIG. 24 illustrates a detector collimator, according to some embodiments of the invention.
Insert the following paragraph as a new paragraph at page 77, line 8:
FIG. 24 illustrates a detector collimator, according to some embodiments of the invention.

Conclusion
Claims 1-9, 14, 17-26, 28, 32-48, 50, 52, 53, 55, and 56 remain allowed as articulated in the Notice of the Allowability dated 2/14/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793